
	
		I
		112th CONGRESS
		1st Session
		H. R. 2805
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 220 of the Immigration and Nationality
		  Technical Corrections Act of 1994 to make permanent the amendments made by such
		  section.
	
	
		1.Short titleThis Act may be cited as the
			 Doctors for Underserved Areas in
			 America Act.
		2.Waiver of foreign
			 country residence requirement with respect to international medical
			 graduatesSection 220(c) of
			 the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C.
			 1182 note) is amended by striking ‘‘this Act and before September 30, 2012.’’
			 and inserting this Act..
		
